DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6, line 3, --the-- should precede “rotational lever”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 2, the phrase “the shaft portion of rotational left” is awkward and confusing.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gatti (US 2016/290542 A1).
As to claim 21, and with reference to the figures, paragraphs [0039]-[0090] and the International Search Report and Written Opinion for corresponding application PCT/US2019/028456, Gatti discloses a multi-coupling assembly comprising: a housing; a first female coupler and a second female coupler that are housed within the housing; wherein each of the first female coupler and the second female coupler is moveable between a coupling position in which one of the female couplers is connectable to a respective male coupler to permit a flow of fluid through the multi- coupling assembly, and a release position in which the male coupler is releasable from the female coupler; a rotational lever having a handle portion that is external from the housing and a shaft portion that extends from the handle portion into the housing, wherein rotation of the rotational lever moves one .

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allevi (US 2016/281895 A1).
As to claim 21, and with reference to the figures, paragraphs [0041]-[0091] and the International Search Report and Written Opinion for corresponding application PCT/US2019/028456, Gatti discloses a multi-coupling assembly comprising: a housing; a first female coupler and a second female coupler that are housed within the housing; wherein each of the first female coupler and the second female coupler is moveable between a coupling position in which one of the female couplers is connectable to a respective male coupler to permit a flow of fluid through the multi- coupling assembly, and a release position in which the male coupler is releasable .

Claim(s) 1-5, 7-10 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2015 202916 A1.
As to claim 1 and with reference to the figures, paragraphs [0004]-[0047] and the International Search Report and Written Opinion for corresponding application PCT/US2019/028456, DE 10 2015 202916 A1 discloses a multi-coupling assembly comprising: a housing; a first female coupler and a second female coupler that are housed within the housing; wherein each of the first female coupler and the second female coupler are 

As to claim 2 and with reference to the figures, paragraphs [0004]-[0047] and the International Search Report and Written Opinion for corresponding application PCT/US2019/028456, DE 10 2015 202916 A1 discloses the multi-coupling assembly of claim 1, wherein the first cam and the second cam have a common shape and are oriented along the shaft portion of the rotational lever in opposing directions relative to each other.

As to claim 3 and with reference to the figures, paragraphs [0004]-[0047] and the International Search Report and Written Opinion for corresponding application PCT/US2019/028456, DE 10 2015 202916 A1 discloses the multi-coupling assembly of claim 2, wherein when one of the cams rotates to interact against its respective female coupler, the other of the cams is positioned to not act against its respective female coupler by either not rotating or rotating away from its respective female coupler.

As to claim 4 and with reference to the figures, paragraphs [0004]-[0047] and the International Search Report and Written Opinion for corresponding application PCT/US2019/028456, DE 10 2015 202916 A1 discloses the multi-coupling assembly of claim 1, further comprising: a first 

As to claim 5 and with reference to the figures, paragraphs [0004]-[0047] and the International Search Report and Written Opinion for corresponding application PCT/US2019/028456, DE 10 2015 202916 A1 discloses the multi-coupling assembly of claim 4, wherein each stop member defines spacing for receiving the shaft portion of rotational left and a respective cam.

As to claim 7 and with reference to the figures, paragraphs [0004]-[0047] and the International Search Report and Written Opinion for corresponding application PCT/US2019/028456, DE 10 2015 202916 A1 discloses the multi-coupling assembly of claim 4, wherein: the first female coupler includes a first pressure relief valve, and the first stop member operates the first pressure relief valve when the first female coupler moves between the coupling position and the release position; and the second female coupler includes a second pressure relief valve, and the second stop 

As to claim 10 and with reference to the figures, paragraphs [0004]-[0047] and the International Search Report and Written Opinion for corresponding application PCT/US2019/028456, DE 10 2015 202916 A1discloses the multi-coupling assembly of claim 1, wherein the shaft portion of the rotational lever extends substantially perpendicularly from the handle portion.

As to claim 20 and with reference to the figures, paragraphs [0004]-[0047] and the International Search Report and Written Opinion for corresponding application PCT/US2019/028456, DE 10 2015 202916 A1 discloses a multi-coupling assembly comprising: a housing; a first female coupler and a second female coupler that are housed within the housing; wherein each of the first female coupler and the second female coupler is moveable between a coupling position in which one of the female couplers is connectable to a respective male coupler to permit a flow of fluid through the multi- coupling assembly, and a release position in which the male coupler is releasable from the female coupler; a rotational lever having a handle portion that is external from the housing and a shaft portion that extends from the handle portion into the housing, wherein rotation of the 

As to claim 21 and with reference to the figures, paragraphs [0004]-[0047] and the International Search Report and Written Opinion for corresponding application PCT/US2019/028456, DE 10 2015 202916 A1 discloses a multi-coupling assembly comprising: a housing; a first female coupler and a second female coupler that are housed within the housing; wherein each of the first female coupler and the second female coupler is moveable between a coupling position in which one of the female couplers is .

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Each of Momberg (EP 0 621 430), Wilkins (US 5,342,098), Berg (US 3,881,514) and Vik (US 3,710,823) discloses a lever/cam-actuated hydraulic coupling device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679